
	

115 SRES 507 IS: Recognizing the importance of the goal of National Women's Health Week to empower adolescent girls and women of all ages to make informed choices about their sexual activity and effective steps to prevent against HIV.
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 507
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. Booker submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing the importance of the goal of  National Women's Health Week to
			 empower adolescent girls and women of all ages to make informed choices
			 about their sexual activity and effective steps to prevent against HIV.
	
	
 Whereas approximately 1/2 of the 36,700,000 people living with human immunodeficiency virus (commonly known as HIV) worldwide are women; Whereas approximately 1,000 adolescent girls and young women worldwide are infected with HIV each day;
 Whereas 22 percent of new HIV infections worldwide in 2016 were in young women between 15 and 24 years of age;
 Whereas 120,000 children worldwide died in 2016 of causes related to acquired immune deficiency syndrome (commonly known as AIDS);
 Whereas AIDS is a leading cause of death among adolescents globally; Whereas young girls who experience violence are 3 times more likely to be infected with HIV, and a survey of 11 countries found that 1 in 3 women reported their first sexual experience as forced or coerced;
 Whereas girls account for 74 percent of new HIV infections among adolescents in sub-Saharan Africa; Whereas 1 in 4 people living with HIV in the United States is a female who is 13 years of age or older;
 Whereas approximately 226,000 women live with HIV in the United States; Whereas 20 percent of the AIDS diagnoses in the United States, from the beginning of the epidemic through the end of 2015, were among women;
 Whereas HIV affects all demographics of women, however, African-American women are disproportionately affected;
 Whereas African-American women made up more than 61 percent of new HIV infections in 2015, while only accounting for 14 percent of the female population in the United States;
 Whereas 1/2 of the women living with HIV in the United States are receiving care; Whereas only 4 in 10 HIV infected women in the United States have reached viral suppression;
 Whereas the annual number of HIV infections through perinatal transmission in the United States has declined by over 90 percent since the early 1990s;
 Whereas, when a woman living with HIV receives comprehensive care before, during, and after a pregnancy, the risk of passing HIV to their child reduces to less than 1 percent;
 Whereas women and adolescent girls face serious prevention challenges due to inadequate access to evidence-based, age appropriate comprehensive sexuality and HIV prevention education and prevention tools, including—
 (1)male and female condoms; (2)pre-exposure prophylaxis (commonly referred to as PrEP) and testing;
 (3)sexual and gender based violence prevention and care services; and (4)sexual and reproductive health information and services, including screening and treatment for sexually transmitted infections;
 Whereas PrEP regimens are more than 90 percent effective in reducing the risk of HIV infection from sex, yet only 10 to 20 percent of at risk women were aware of PrEP regimens as a viable HIV prevention option in 2014; and
 Whereas transgender women and women who are lesbian, bisexual, transgender, and intersex are between 19 and 40 percent more at risk of HIV than the general population, and have risk factors that are exacerbated by stigma, discrimination, and violence: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the importance of the goal of National Women's Health Week to empower young women to make informed choices about their sexual activity and take effective steps to protect against human immunodeficiency virus (commonly referred to as HIV);
 (2)applauds the leadership of the United States on efforts to eliminate new pediatric HIV infections in the United States and around the world, and supports providing adolescent girls and young women with the evidence-based approaches necessary to prevent new HIV infections in themselves and their children;
 (3)supports the investment of the United States President's Emergency Plan for AIDS Relief (commonly referred to as PEPFAR) in the DREAMS (Determined, Resilient, Empowered, AIDS-free, Mentored, and Safe) partnership, that aims to significantly reduce new HIV infections among adolescent girls and young women through evidence-based, multi-sectoral approaches and encourages PEPFAR to expand this approach and investment;
 (4)commends PEPFAR for significantly reducing in 2017, for the first time, new HIV infections among adolescent girls and young women within the highest-burden areas of 10 sub-Saharan African countries, and notes the need for ongoing work so women and girls can realize their right to live free from HIV, violence, and discrimination, including in the United States;
 (5)encourages State and local governments, including public health agencies and media organizations, to recognize and support National Women's Health Week, publicize its importance among communities, and encourage individuals, especially women and girls, to get tested for HIV;
 (6)supports effective and comprehensive HIV prevention education programs targeted at women and girls to promote their knowledge and access to information and services, including for early identification of vulnerabilities through screening for violence, testing, and other modalities that connect those in need to evidence-based and human rights-based prevention, care, and treatment services; and
 (7)urges continued investment and engagement across foreign assistance programs and diplomatic efforts to address violence against women and girls, to combat discrimination on the basis of sexual orientation and gender identity, and to recognize the inability of adolescent girls to access a full range of their sexual and reproductive health and rights as a key driver of the HIV pandemic.
			
